Citation Nr: 1757988	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-37 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar intervertebral disc syndrome (IVDS), for the period from July 12, 2010 to July 23, 2013.

2.  Entitlement to a rating in excess of 20 percent for lumbar IVDS, for the period beginning on July 23, 2013.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar IVDS.

(The claim of entitlement to a higher initial rating for bilateral hearing loss has been  addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Robert Brown, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection for lumbar IVDS and assigned an initial rating of 10 percent, effective July 12, 2010 (the identified date of claim).

In August 2012, the Board found that the Veteran filed a timely notice of disagreement (NOD) with the initial rating assigned for lumbar IVDS in October 2011, and remanded the matter of entitlement to a higher initial rating for lumbar IVDS, to include entitlement to a TDIU due to the service-connected disability, to the agency of original jurisdiction (AOJ) for issuance of a statement of the case (SOC) and to afford the Veteran the opportunity to perfect an appeal.

As the Veteran disagreed with the initial rating assigned following the award of service connection for lumbar IVDS, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In an August 2013 Decision Review Officer (DRO) decision, the RO, inter alia, partially granted the Veteran's claim for a higher initial rating for lumbar IVDS, assigning a 20 percent rating, effective July 23, 2013 (the date of a VA examination).  An SOC (reflecting the continued denial of an initial rating in excess of 10 percent prior to July 23, 2013, or a rating in excess of 20 percent from that date for lumbar IVDS) was issued in August 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2013.

In May 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In September 2014, the Board characterized the appeal to encompass claims for higher ratings for lumbar IVDS at each stage (consistent with AB v. Brown, 6 Vet. App. 35, 38 (1993)), as well as the matter of entitlement to a TDIU due to lumbar IVDS as a component of the higher rating claims (consistent with Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), and remanded these claims to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in an April 2016 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

In December 2016, the Board again remanded the claims on appeal to the AOJ for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a July 2017 SSOC), and returned these matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In connection with the Board's December 2016 remand, the Veteran underwent a VA contracted back conditions examination to evaluate the severity of his service-connected lumbar IVDS in March 2017.  

However, not long before this remand, the United States Court of Appeals for Veterans Claims issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), holding that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Review  of the March 2017 VA contracted back conditions examination report reveals that this type of joint testing was not provided.  In this regard, although the VA contracted examiner remarked at the end of the examination report that joint testing per Correia requirements was performed, the report only includes a single set of range of motion measurements  for the thoracolumbar spine (e.g., forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, left lateral rotation) with no indication whether such measurements are for active or passive motion, or in weight-bearing and non weight-bearing.  

Given the lack of all necessary findings, as identified above, the Board finds that a new examination to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, and which includes more detailed range of motion testing information, as referenced above-is required to assess the severity of the Veteran's service-connected lumbar IVDS.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claims for higher ratings.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

With respect to the matter of entitlement to a TDIU, as additional development and adjudication of the claims for higher ratings for lumbar IVDS may impact the TDIU matter-a component of the current claims for higher ratings-appellate consideration of the Veteran's entitlement to a TDIU due to lumbar IVDS would be premature, at this juncture.  Hence, this matter is being remanded, as well.

While these matters are on remand and prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Community Based Outpatient Clinic (CBOC) in Ada, Oklahoma, and the VA Medical Center (VAMC) in Oklahoma City, Oklahoma, and that records from those facilities dated through September 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Ada VA CBOC and the Oklahoma City VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since September 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claims should include consideration of whether any, or any further, "staged rating" of the Veteran's lumbar IVDS is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Ada VA CBOC and the Oklahoma City VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2016.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his service-connected lumbar IVDS, by an appropriate medical professional.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the thoracolumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally, the examiner should identify and comment on the existence, frequency, or extent of, as appropriate, any neurological manifestation(s) of the Veteran's lumbar IVDS.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

Further, considering all neurological and orthopedic findings, the examiner should render findings particularly responsive to the criteria for rating IVDS-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least 2 weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

Lastly, the examiner should fully describe the functional effects of the Veteran's lumbar IVDS on his activities of daily living, to include employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority (to include consideration of whether any, or any further, staged rating of the disability is appropriate).

7.  If any full benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

